                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


TERRANCE F. WADDELL,

              Plaintiff,

                                                          CV 119-086


STAN SHEPHARD,Former Warden ASMP;
FNU COLLIER,Former Captain ASMP;and
P.A. REAVES,

              Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 10.)

The Magistrate Judge recommended dismissing the case without prejudice as a sanction for

Plaintiff providing dishonest information about his filing history. (See doc. no. 8.) Plaintiff

does not deny he filed the undisclosed case identified by the Magistrate Judge but claims he

misunderstood the question on the complaint form regarding his prior filing history as

limited to his current period of incarceration. (Id)

       The plain language of the complaint form explains a prisoner plaintiff must disclose

any lawsuits brought in federal court dealing with facts other than those involved in this

action "[wjhile incarcerated or detained in any facility." (Doc. no. 1, p. 2.) Despite

Plaintiffs contention to the contrary, there is no ambiguity regarding the scope of the
request. As the Magistrate Judge explained, Plaintiff misstated his prior history by failing to

disclose at least one federal case initiated by Plaintiff. (Doc. no. 8, p. 3.)

          It is incumbent on Plaintiff, who signed his complaint under penalty of perjury, to

provide accurate information about his prior filing history. As the case law cited in the

Report and Recommendation makes clear, failing to disclose prior filing history will not be

tolerated, and the Eleventh Circuit has repeatedly approved of dismissing a case without

prejudice as a sanction. (See id. at 3-4.)

          Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report

and Recommendation of the Magistrate Judge as its opinion, DISMISSES this case without

prejudice as a sanction for Plaintiffs abuse of the judicial process, and CLOSES this civil

action.


          SO ORDERED this __^^fday of August,2019, at Augusta, Georgia.

                                                     J. RAT^AirHALL,CHIEF JUDGE
                                                     UNITED/taxes DISTRICT COURT
                                                     SOUTHERN DISTRICT OF GEORGIA
